Case 1:18-cv-24889-DLG Document 69 Entered on FLSD Docket 05/16/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-cv-24889-GRAHAM/McALILEY

  GUSTAVO ABELLA,
                Plaintiff,

             v.

  TOWN OF MIAMI LAKES, et al.,
                    Defendants.
  ______________________________________/

                  JUAN RODRIGUEZ’S RESPONSE IN OPPOSITION TO
                         PLAINTIFF’S MOTION TO STRIKE

         Defendant Juan Rodriguez ﬁles this response in opposition to Plaintiff Gustavo Abella’s

  Motion to Strike Defendant Juan Rodriguez’s Amended Answers and Affirmative Defenses and

  to Deny Qualiﬁed Immunity [ECF No. 68].

         On April 29, 2019, this Court entered an Order [ECF No. 59] granting in part and denying

  in part Officer Rodriguez’s Partial Motion to Dismiss the Amended Complaint [ECF No. 31]. The

  Court granted the motion to dismiss the sole claim against Officer Rodriguez—Count II, alleging

  retaliation in violation of the First Amendment—except to the extent the claim arises from a ﬁnite

  number of encounters between Abella and Officer Rodriguez:
         Encounter 1 (June 8, 2016): Officer Rodriguez “followed and stalked and intimi-
         dated” Abella. [Am. Compl.] ¶ 28.
         Encounter 2 (June 26, 2016): Officer Rodriguez “was waiting for [Abella] to exit
         his home.” Id. ¶ 29.
         Encounter 3 (September 13, 2016): Officer Rodriguez “appeared outside” Abella’s
         residence and “followed, harassed, stalked, and intimidated” him “all the way to
         [his] bank.” Id. ¶ 30.
         Encounter 4 (September 15, 2016): Officer Rodriguez “followed, intimidated and
         harassed” Abella “through Miami Lakes and onto the Palmetto Expressway.” Id.
         ¶ 31.
         Encounter 5 (sometime between September and October 2016): Abella left his
         house with magnets on his car supporting the campaign of a candidate for Miami
         Lakes Town Council, and Officer Rodriguez “followed, harassed and intimidated”

                                                    1
                         OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                               TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 69 Entered on FLSD Docket 05/16/2019 Page 2 of 6



           him and “ma[de] hand gestures at” him. Id. ¶ 33.
           Encounter 6 (December 6, 2016): Officer Rodriguez “followed, harassed and
           shouted” at Abella. Id. ¶ 37.
           Encounter 7 (January 10, 2018): Officer Rodriguez “appeared and followed and
           harassed” Abella “making hand gestures.” Id. ¶ 39.
           Encounter 8 (January 11, 2018): Officer Rodriguez “followed, stalked and harassed”
           Abella. Id. ¶ 40.
           Encounter 9 (February 6, 2018): Officer Rodriguez “appeared” outside Abella’s
           residence and followed him to his bank. Id. ¶ 44.
           Encounter 10 (March 1, 2018): Officer Rodriguez followed Abella until he pulled
           into his home. Id. ¶ 45.
           Encounter 11 (March 7, 2018): Officer Rodriguez “followed and then drove par-
           allel to [Abella’s] car on the driver’s side intimidating and harassing” his daughter
           “with disrespectable hand gesture[s]” as she drove the car. Id. ¶ 46.
           Encounter 12 (October 4, 2018): Officer Rodriguez “appeared” and “harass[ed],”
           “threaten[ed],” and “intimidate[d]” Abella. Id. ¶ 47.

  Order [ECF No. 59] at 12-13. The Court “denie[d] Officer Rodriguez’s motion to dismiss with

  respect to the encounters listed above,” but “grant[ed] his motion as to all other conclusory claims,”

  which is to say all claims based on anything other than that enumerated list of encounters.1 Id.

  at 14 (emphasis added).

           Following those instructions, Officer Rodriguez ﬁled his Amended Answer and Affirm-

  ative Defenses [ECF No. 61]. In compliance with Rule 8(b), he admitted and denied the Amended

  Complaint’s allegations as appropriate. And in compliance with Rule 8(c), he stated several afﬁrm-

  ative defenses.

           The instant motion reveals that Abella is not satisﬁed with Officer Rodriguez following

  the Court’s instructions and properly shouldering his burden under Rule 8. Abella seeks to strike

  the document in its entirety because, in essence, he believes his bare allegations—without any sup-

  porting evidence—entitle him to judgment. He is mistaken.

           As a general matter, the motion should be denied for failure to comply with Local Rule


  1   As well as the encounter of May 17, 2016 (as alleged in Paragraphs 24-27 of the Amended Complaint), which was
      not a subject of Officer Rodriguez’s Motion to Dismiss. See [ECF No. 31] at 1, 2 & n.1.

                                                          2
                              OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                    TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 69 Entered on FLSD Docket 05/16/2019 Page 3 of 6



  7.1(a), which provides that “Every motion when ﬁled shall incorporate a memorandum of law

  citing supporting authorities . . . .” S.D. Fla. L.R. 7.1(a) (emphasis added). In violation of this

  clear rule, Abella’s motion contains not a single supporting authority—not even an identiﬁca-

  tion of the Federal Rule that governs motions to strike. Instead, the eight pages contain recapit-

  ulations and regurgitations of the allegations of the Amended Complaint. That Abella is proceed-

  ing here pro se does not excuse his failure to comply with applicable procedural rules, including

  the Local Rules. See Moton v. Cowart, 631 F.3d 1337, 1341 n.2 (11th Cir. 2011); Hodges v. Harrison,

  — F. Supp. 3d —, —, 2019 WL 1468560, at *2 (S.D. Fla. Feb. 8, 2019). In fact, this Court informed

  Abella during the Scheduling Conference held on May 8, 2019, that he should review the Local

  Rules. His failure to include a memorandum of law or cite one authority supporting his claims

  evinces that he has not done so; and that failure should be fatal to his motion.

          Even if the Court excuses Abella’s failure to append the required memorandum of law,

  the motion should still be denied. Under Federal Rule of Civil Procedure 12(f), a court “may strike

  from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

  matter.” Fed. R. Civ. P. 12(f). “[S]triking a defense from a pleading is a drastic remedy generally

  disfavored by courts.” Tsavaris v. Pﬁzer, Inc., 310 F.R.D. 678, 680 (S.D. Fla. 2015). “For that reason,

  a motion to strike an affirmative defense is typically denied unless the defense (1) has no possi-

  ble relation to the controversy, (2) may cause prejudice to one of the parties, or (3) fails to satisfy

  the general pleading requirements of Rule 8 . . . .” Id.

          Abella’s complaints about Officer Rodriguez’s affirmative defenses do not meet any of

  the three prerequisites to striking. Nor could they, as the affirmative defenses comply with Rule

  8(c), which requires Officer Rodriguez only to “give the plaintiff ‘fair notice’ of the nature of a

  defense and the grounds on which it rests.’” Id. at 682 (quoting Adams v. Jumpstart Wireless Corp.,

  294 F.R.D. 668, 671 (S.D. Fla. 2013)); see also Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir.

  1988) (“The purpose of Rule 8(c) is simply to guarantee that the [plaintiff] has notice of any ad-


                                                      3
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 69 Entered on FLSD Docket 05/16/2019 Page 4 of 6



  ditional issue that may be raised at trial so that he or she is prepared to properly litigate it.”).

  The asserted defenses have given Abella the required fair notice. Abella may dispute whether Of-

  ﬁcer Rodriguez is entitled to prevail on the defenses he raised, but resolution of that dispute is

  premature at this stage—before the parties have exchanged initial disclosures, much less engaged

  in discovery on Abella’s claims. See Augustus v. Bd. of Pub. Instruction, 306 F.2d 862, 868 (5th Cir.

  1962) (“[T]he courts generally are not willing to determine disputed and substantial questions

  of law upon a motion to strike.” (footnote omitted)).2

           As for Abella’s attempt to strike Officer Rodriguez’s factual denials, although Rule 12(f)

  permits a court to strike insufficient defenses, it cannot be used to strike factual denials contained

  within a defendant’s answer, unless the plaintiff affirmatively shows that those denials are “re-

  dundant, immaterial, impertinent, or scandalous.” See Eres v. Progressive Am. Ins. Co., No. 17-2354,

  2018 WL 5084724, at *1 (M.D. Fla. Sept. 26, 2018) (denying motion to strike denials in defend-

  ant’s answer where plaintiff “failed to cite a single case to support her desired use of Rule 12(f)

  to strike denials”). “Even assuming arguendo that Rule 12(f) is an appropriate vehicle to strike

  [Officer Rodriguez]’s denials, [Abella] has failed to establish that the denials constitute insuffi-

  cient defenses or redundant, immaterial, impertinent, or scandalous matter.” Id. Officer Rodri-

  guez has fully complied with his burden under Rule 8(b), which requires him simply to “admit

  or deny the allegations asserted against [him] by an opposing party.” Fed. R. Civ. P. 8(b)(1)(B).

  Like he did with Officer Rodriguez’s defenses, Abella takes issue with Officer Rodriguez’s denials

  because he disputes the facts of the underlying incidents. Such disputes are not the proper sub-

  ject of a motion to strike. See Augustus, 306 F.2d 868 (“A disputed question of fact cannot be de-

  cided on motion to strike. . . . Under such circumstances, the court may properly, and we think

  should, . . . leave the sufficiency of the allegations for determination on the merits.”); cf. Eres, 2018

  WL 5084724, at *2 (“Although Plaintiff and Defendant clearly have different interpretations of

  2   The Eleventh Circuit has adopted as binding precedent all decisions of the former Fifth Circuit rendered before
      October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).

                                                           4
                              OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                    TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 69 Entered on FLSD Docket 05/16/2019 Page 5 of 6



  what occurred in the underlying tort action, the Court declines Plaintiff’s invitation to tamper

  with Defendant’s Answer. The parties’ dispute is best resolved through discovery.”).

          Finally, the Court should reject Abella’s proposal to deny Officer Rodriguez qualified

  immunity. An officer is entitled to raise the defense at successive stages of litigation. See Behrens

  v. Pelletier, 516 U.S. 299, 306 (1996). So although the Court ruled that Abella’s allegations were

  sufficient to prevent a ﬁnding of qualiﬁed immunity at the motion to dismiss stage, that ruling

  does not foreclose Officer Rodriguez’s ability to raise the defense both at summary judgment

  and at trial.

          The Court should additionally refuse to deny qualiﬁed immunity because Abella’s mo-

  tion, by citing no precedent, necessarily fails to meet his burden to identify “existing precedent”

  that places the constitutional question of Officer Rodriguez’s conduct “beyond debate,” such

  that “every ‘reasonable official would have understood that what he is doing violates’” a speciﬁ-

  cally deﬁned constitutional right. Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (emphasis added)

  (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)); see also District of Columbia v. Wesby, 138

  S. Ct. 577, 589-90 (2018) (explaining that the legal rule a plaintiff claims is “clearly established”

  must have “a sufficiently clear foundation in then-existing precedent,” such that it is considered

  “settled law” (cleaned up)); Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (“The dispos-

  itive question is ‘whether the violative nature of particular conduct is clearly established,’” a ques-

  tion that “‘must be undertaken in light of the speciﬁc context of the case, not as a broad general

  proposition.’” (quoting al-Kidd, 563 U.S. at 742, and Brosseau v. Haugen, 543 U.S. 194, 198 (2004)

  (per curiam))).

          The Court should not prejudice Officer Rodriguez by striking any factual denial or affir-

  mative defense, or by depriving him of qualiﬁed immunity, without affording him the oppor-

  tunity to conduct discovery to fairly defend against Abella’s allegations.

          The motion to strike should be denied.


                                                      5
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 69 Entered on FLSD Docket 05/16/2019 Page 6 of 6



  Dated: May 16, 2019.                                   Respectfully submitted,
                                                         ABIGAIL PRICE-WILLIAMS
                                                         MIAMI-DADE COUNTY ATTORNEY
                                                         Stephen P. Clark Center
                                                         111 N.W. First Street, Suite 2810
                                                         Miami, Florida 33128
                                                         By:    /s/ Zach Vosseler
                                                               Zach Vosseler
                                                               Assistant County Attorney
                                                               Florida Bar No. 1008856
                                                               (305) 375-5151
                                                               zach@miamidade.gov
                                                         Counsel for Defendant Officer Juan Rodriguez


                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served this day, May 16,

  2019, on the Plaintiff via email at gusabella4@gmail.com.

                                                                   /s/ Zach Vosseler
                                                                  Zach Vosseler
                                                                  Assistant County Attorney




                                                    6
                         OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                               TEL. (305) 375-5151
